NONPRECEDENTIAL DISPOSITION
               To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                             Submitted January 24, 2020
                              Decided January 24, 2020

                                        Before

                        DANIEL A. MANION, Circuit Judge

                        MICHAEL S. KANNE, Circuit Judge

                        DIANE S. SYKES, Circuit Judge


No. 19‐3306

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff‐Appellee,                         Court for the Southern District of Indiana,
                                                 Indianapolis Division.

      v.                                         No. 1:11CR00191‐005

MICHAEL FREDETTE,                                Sarah Evans Barker,
    Defendant‐Appellant.                         Judge.

                                      ORDER

        When Michael Fredette was a 51‐year‐old federal inmate with late‐stage colon
cancer, he appealed the denial of his emergency motion to reduce his sentence under
18 U.S.C. § 3582(c)(1)(A)(i), seeking compassionate release because of his terminal
illness. A few weeks later, Fredette died in federal custody. Because Fredette’s death
moots this action, we sua sponte dismiss the appeal and vacate oral argument scheduled
for January 30, 2020.
No. 19‐3306                                                                          Page 2

                                              I

        In 2014, Fredette began serving a 327‐month sentence for engaging in a child‐
pornography enterprise. 18 U.S.C. § 2252A(g)(2). While incarcerated, he was diagnosed
with Stage 4 colon cancer, which spread to his lungs and liver. By the time prison
officials transferred him to a secured medical facility in mid‐2019, doctors determined
that Fredette had “18 months or less” to live. Shortly after his transfer, Fredette filed an
administrative request seeking a sentence reduction based on his illness. The Bureau of
Prisons denied his request.

       Fredette then turned to federal court for relief. In October 2019, he filed a pro se
motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). The next month,
assisted by counsel, he supplemented his motion. He stated that in the months since the
BOP denied his request, an oncologist reduced Fredette’s life expectancy to a “matter of
weeks.” Fredette argued that his terminal illness constitutes an extraordinary reason for
a sentence reduction based on the Sentencing Commission’s guidance. See U.S.S.G.
§ 1B1.13, cmt. n.1 (noting “terminal illness,” such as “metastatic solid‐tumor cancer,” is
an “extraordinary and compelling reason” for reducing a sentence). He asked that the
court reduce his sentence to time served and place him on supervised release so that he
could live his remaining days at his father’s home in New York.

        The government opposed Fredette’s motion. Although it conceded that his
terminal illness qualifies as an “extraordinary and compelling reason” as defined by the
Sentencing Commission, the government argued that release was inappropriate in light
of the 18 U.S.C. § 3553(a) sentencing factors. In particular, granting Fredette release
would minimize the seriousness of his “particularly horrific crimes,” “create a danger to
public safety,” undermine the deterrence value of his original sentence, and produce a
sentencing disparity between him and his codefendants. The government attached
letters from Fredette’s now‐adult victims and their parents, all strongly opposing his
release or any other form of “compassion.”

       In his reply brief, Fredette challenged these arguments. He did “not dispute the
valid and appropriate feelings the victims have about his request [for release].” Nor did
he contest his original sentence, which, he said, provides ample deterrence. He instead
emphasized the “extraordinary change” in his condition since sentencing—a change
that did not apply to his codefendants or future offenders, unless they, too, developed a
terminal illness. Responding to the argument that his release might jeopardize public
No. 19‐3306                                                                             Page 3

safety, Fredette stressed that probation officers could monitor him during hospice to
ensure he did not attempt to contact any of his victims or otherwise violate the law.

        The district court summarily denied Fredette’s motion on November 19, 2019,
without including any reasoning to support its decision. The court’s one‐sentence order
reads, in full: “Upon motions of the defendant for a reduced sentenced based on the
First Step Act of 2018, and having considered such motion, IT IS ORDERED that the
motion is DENIED.” Fredette filed an emergency notice of appeal. We granted his
motion to expedite the proceedings and scheduled oral argument for January 30, 2020.

                                              II

        In his appellate brief, filed December 4, 2019, Fredette, through counsel, argues
that the district court abused its discretion when it denied his motion for a sentence
reduction without an explanation for its decision. Less than two weeks later (shortly
after the government filed its response), Fredette died in prison.

      In the reply brief, Fredette’s attorney argued that his client’s death does not moot
the appeal because “issues remain for whether proper consideration and process was
used by the district court” in ruling on Fredette’s motion for a sentence reduction.

       We disagree. In light of Fredette’s death, this appeal no longer presents a live
case or controversy that is capable of being “redressed by a favorable judicial decision,”
as Article III of the Constitution requires. Lewis v. Cont’l Bank Corp., 494 U.S. 472, 477
(1990); see also Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167,
191–92 (2000) (noting mootness doctrine bars courts from “retain[ing] jurisdiction over
cases in which … a plaintiff pursuing a nonsurviving claim has died”).

       We have dismissed as moot direct criminal appeals following a defendant’s
death, because it is the “longstanding and unanimous view of the lower federal courts
that the death of an appellant during the pendency of his appeal of right from a
criminal conviction abates the entire course of the proceedings brought against him.”
United States v. Moehlenkamp, 557 F.2d 126, 128 (7th Cir. 1977). Moreover, the pending
appeal in this case does not challenge Fredette’s conviction, but rather, it concerns a
sentence reduction—a matter no longer subject to judicial redress.

     Accordingly, we sua sponte DISMISS the appeal as moot and VACATE the oral
argument scheduled for January 30, 2020.